— In a proceeding for leave to serve a late claim pursuant to Court of Claims Act § 10 (6), the claimant appeals from an order of the Court of Claims (Blinder, J.), dated June 21, 1990, which denied his application.
Ordered that the order is affirmed, with costs.
In conjunction with his application for leave to serve a late claim pursuant to Court of Claims Act § 10 (6), the claimant’s counsel alleged that the State had not responded to several of his requests for the decedent’s hospital records which made it "difficult for any kind of determination with regard to the merits of an action”. However, after several adjournments, the State did advise the claimant by letter dated September 15, 1989, that the pertinent records could be copied at a charge of $2 per page plus a $25 processing fee. These charges were "reasonable” under Public Health Law former § 17 (see, Matter of Hernandez v Lutheran Med. Ctr., 104 AD2d 368; Matter of Scipione v Long Is. Jewish-Hillside Med. Ctr., 118 Misc 2d 324, 325; Matter of Kaplan v North Shore Univ. Hosp., 117 Misc 2d 734, 735). Since the claimant failed to respond to the *572State’s letter dated September 15, 1989, the Court of Claims properly treated the application as abandoned. Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.